DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bridget Hayden on 14 October 2021.
The application has been amended as follows: 
Line 8 of paragraph [005] of the Specification has been amended:
“been provided. In WO2011012465 A1, the needle holder is driven by a part that axially slides in a”
Line 7 of paragraph [006] of the Specification has been amended:
“accomplishes retraction of the needle. In WO15032747 A1, a needle insertion and retraction”
Line 5 of paragraph [007] of the Specification has been amended:
“rod can be made as still and linear piston rod, which is described in WO10029054 A1 for a skin”
Line 10 of paragraph [007] of the Specification has been amended:
“separate elements that are connected to each other via a hinge as shown in WO04056411 A3. Both” 
Line 11 of paragraph [007] of the Specification has been amended:
“In US6474219 and WO04056411 A3 the piston rod is driven from outside by a nut element”
Line 19 of paragraph [007] of the Specification has been amended:
 A3 which requires that the drive train is arranged close to the reservoir. As an”
Line 21 of paragraph [007] of the Specification has been amended:
“element as presented in WO9509021 A1, however this requires a stable configuration of the last”
Line 22 of paragraph [007] of the Specification has been amended:
“segments) entering the cartridge. In WO 0183008 A1, the Innolet device, this is solved by”
Line 24 of paragraph [007] of the Specification has been amended:
“segment as in WO04056411 A3. The disadvantage of lengthening the non-flexible part of the”
Drawings
The drawings filed on 21 December 2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the lines and letters are not sufficiently dark and well-defined so as to permit adequate reproduction. See 37 C.F.R. 1.84 (l) and (p)(1). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Moberg et al. (US 2001/0034502 A1) in view of Mernoe et al. (US 2014/0358113 A1) are the closest prior art of record. Jones et al. (WO 2016/091841 A1) teaches a guiding element, however, the guiding elements of Mernoe et al. and Jones et al. are not equivalent structures with similar functions and it would not be obvious to modify the guiding element of modified Moberg et al. to have the structure of the guiding element of Jones et al. to reach the claimed limitations. 
Regarding claim 1, modified Moberg et al. teaches the segmented piston rod for an injection device, however, modified Moberg et al. fails to teach whereby the guiding element is configured for abutting a wall of the reservoir and guiding the last segment such that the normal axis of the last segment is parallel to a longitudinal axis of the reservoir, and wherein the second to last segment comprises a notch such that the guiding element of the last segment passes through the notch when the segmented piston rod transfers from the curved configuration to the linear configuration. It would not be obvious to modify the guiding element of modified Moberg et al. to have the claimed limitations. 
Regarding claim 8, modified Moberg et al. teaches the segmented piston rod for an injection device, however, modified Moberg et al. fails to teach whereby the guiding element is configured for abutting a wall of the reservoir and guiding the last segment such that the normal axis of the last segment is parallel to a longitudinal axis of the reservoir, and wherein the second to last segment comprises a notch such that the guiding element of the last segment passes through the notch when the segmented piston rod transfers from the curved configuration to the linear configuration. It would not be obvious to modify the guiding element of modified Moberg et al. to have the claimed limitations.
Regarding claim 15, modified Moberg et al. teaches the segmented piston rod for an injection device, however, modified Moberg et al. fails to teach wherein the second to last segment comprises a notch such that the guiding element of the last segment passes through the notch when the segmented piston rod transfers from the curved configuration to the linear configuration, and wherein the edge of the guiding element abuts the wall of the reservoir as the last segment enters the reservoir. It would not be obvious to modify the guiding element of modified Moberg et al. to have the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/18/2021